Citation Nr: 0826319	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-37 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for the service-connected endometriosis, for the period 
beginning on October 7, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1981 to August 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that effectuated a May 2003 Board decision; granting 
service connection for endometriosis with an initial 10 
percent rating, assigned from May 6, 1999.  The veteran 
disagreed with the initial 10 percent rating assigned for the 
service-connected endometriosis.  In November 2004, the RO 
granted an increased rating to 30 percent for the service-
connected endometriosis, effective from October 7, 2004.  As 
that award was not a complete grant of benefits on appeal, 
the issue remained in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of her testimony is associated with the 
claims file.

In a March 2007 Board decision/remand, the issue of 
entitlement to an initial rating in excess of 10 percent 
prior to October 7, 2004 for the service-connected 
endometriosis was denied.  The remaining issue of entitlement 
to a rating in excess of 30 percent for the service-connected 
endometriosis, effective from October 7, 2004 was remanded 
back to the RO for additional development of the record.  

The case was returned to the Board in January 2008, but the 
record remained inadequate to rate the service-connected 
endometriosis, so the case was once again remanded to the RO 
for additional development.  





FINDING OF FACT

Since October 7, 2004, the service-connected endometriosis, 
confirmed by laparoscopy, has been productive of severe 
pelvic pain, heavy bleeding not controlled by treatment, 
abdominal distention, diarrhea, nausea and vomiting.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of a 50 percent rating for the service-
connected endometriosis, effective from October 7, 2004, have 
been more nearly approximated.  38 U.S.C.A. § § 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § § 3.321, 4.2, 4.3, 4.7, 
4.116, Diagnostic Code 7629 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The assignment of the maximum allowable 50 percent rating for 
the veteran's service-connected endometriosis for the period 
beginning on October 7, 2004, represents a full grant of 
benefits on appeal.  As such, there is no prejudice to the 
veteran, regardless of whether VA has satisfied its duties of 
notification and assistance.

II.  Increased Ratings

The veteran seeks a rating in excess of 30 percent for the 
service-connected endometriosis for the time period beginning 
on October 7, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Endometriosis is rated pursuant to 38 C.F.R. § 4.116, 
Diagnostic Code 7629.  Under Diagnostic Code 7629, a 30 
percent disability rating is warranted when there is pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment.  The maximum allowable 50 percent rating is 
warranted when there are lesions involving bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms.

The veteran's endometriosis was confirmed by laparoscopy 
performed in November 1998.  Neither the November 1998 
operative report nor the follow-up treatment records address 
whether the veteran's endometriosis is productive of lesions.  
(Notably, the VA examinations in the claims file mistakenly 
refer to "laparoscopy in 1996."  However, the actual 
operative report is associated with the claims file, and 
confirms that the laparoscopic procedure in question was 
performed on November 11, 1998.)  

VA examinations of October 2004, May 2007 and March 2008 
confirm that, despite the use of medications, the veteran 
continues to endure severe menstrual cramping, heavy 
bleeding, nausea, vomiting, and diarrhea, all associated with 
the service-connected endometriosis.  

The findings on examination are consistent with the veteran's 
hearing testimony, during which she explained that during her 
monthly menses she became basically bedridden and had to miss 
a couple of days of work each month due to the severity of 
the pain, nausea and vomiting.  She testified that she was 
anemic due to the endometriosis symptoms.  Additionally, the 
veteran testified that her doctors told her that lesions were 
discovered during the laparoscopic procedure in 1998.  

The case was remanded in March 2007 and January 2008 to 
afford the veteran a laparoscopic procedure to objectively 
identify whether there were lesions associated with the 
endometriosis.  According to the January 2008 VA examination 
report, laparoscopic surgery was not available at the VA 
women's clinic where the examination was held; thus, the 
examiner indicated that the veteran should be referred for 
gynecological surgery.  

There is, however, no evidence of record that the veteran was 
subsequently referred for laparoscopic surgery; nor is there 
any indication that the veteran was unwilling to undergo the 
procedure.  Nevertheless, there is enough evidence in this 
case without another laparoscopic procedure, to assign a 50 
percent rating for the service-connected endometriosis.  The 
medical findings at the VA examinations in October 2004, May 
2007, and January 2008, as well as the veteran's hearing 
testimony in September 2006, support a finding that the 
criteria for the assignment of a 50 percent rating are more 
nearly approximated.  More specifically, the VA examiner in 
October 2004 noted that the veteran was exquisitely tender on 
vaginal examination of the pelvis and cervix.  Additionally, 
the March 2008 examiner described the veteran's menstrual 
cramps as "severe" and described the veteran's menstrual 
bleeding as "heavy, with clots."  The examiner also noted 
that the veteran's menstrual symptoms included abdominal 
distention, breast tenderness, nausea, vomiting, emotional 
changes, and change in bowel habits, including diarrhea.  

Resolving all doubt in the veteran's favor, the medical and 
lay evidence in this case supports the assignment of a 50 
percent rating for the service-connected endometriosis for 
the period beginning on October 7, 2004.  Although there is 
no objective corroborating evidence to support the veteran's 
testimony that legions were noted at the time of the 1998 
laparoscopic procedure, there is no reason to doubt the 
credibility of the veteran's testimony.  Moreover, even 
without objective findings of lesions, the severity of the 
symptoms described on the examinations of record more nearly 
approximate the criteria for the assignment of the higher, 50 
percent rating.  

The potential application of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) has also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
endometriosis under consideration here has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization beyond those noted above, or 
otherwise render impracticable the application of the regular 
scheduler standards.  There is no doubt that the veteran has 
significant impairment during monthly menses, and this causes 
some interference with employment; however, the regular 
scheduler standards contemplate the symptomatology shown in 
this case, and there is no showing of marked interference 
with employment.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent rating for the service-connected endometriosis 
is granted effective October 7, 2004, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


